Citation Nr: 1340011	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  00-06 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from April 11, 1978, to May 26, 1978.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for hypertension.

The issue was denied by the Board in July 2004 and May 2007, each of which was subsequently vacated and remanded back to the Board by the United States Court of Appeals for Veterans Claims (Court).  In August 2012, the Board again denied entitlement to service connection for hypertension  The Veteran appealed this decision to the Court, which, in a March 2013 Order, vacated and remanded the issue on appeal back to the Board, pursuant to a Joint Motion for Remand, because the Board's reasons and bases were considered inadequate.  


FINDINGS OF FACT

1.  Hypertension was not noted on enlistment examination in January 1978. 

2.  The presumption of soundness on service entrance is applicable in this case and it is not rebutted as there is not clear and unmistakable evidence that hypertension preexisted service.

3.  The Veteran currently has hypertension with the first medical evidence of this disorder during his military service.



CONCLUSION OF LAW

1.  Hypertension was incurred in service.  38 U.S.C.A. §§ 1111, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The March 2013 Joint Motion found that the Board's August 2012 denial was inadequate because the Board failed to provide an adequate discussion of how the presumption of soundness was rebutted by clear and unmistakable evidence that the Veteran's hypertension existed prior to service entrance and that it was not aggravated beyond normal progression by service.  

The Veteran seeks service connection for hypertension as due to or aggravated by service.  Having carefully considered this claim in light of the record and the applicable law, the Board is of the opinion that the Veteran's hypertension was incurred in service, and the appeal will therefore be granted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 

When no preexisting condition is noted at the time a veteran enters service, the presumption of soundness arises and the veteran is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  The Court has held that such an evidentiary standard is an onerous one and that the evidence must be undebatable.  See, e.g., Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999). 

Preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the normal progress of the disease.  38 C.F.R. § 3.306 (2013).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  The Board notes that, for a preexisting condition, either the presumption of soundness or the presumption of aggravation applies, but not both, and the determinative factor is whether the condition was noted on the entrance examination.  See Horn v. Shinseki, 25 Vet. App. 231, 234-35 (2011).

Service connection for some chronic diseases, including hypertension, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under VA's governing regulations, at least for rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2013).  For VA rating purposes, hypertension or systolic hypertension must be confirmed by readings taken two or more times on at least three different days.

The record shows that the Veteran originally enlisted in the United States Army Reserve in January 1978, under the Delayed Enlistment Program.  During a January 1978 examination, prior to enlistment, the Veteran was found to have blood pressure readings of 176/110, 136/100, and 150/100.  It also appears that tachycardia was noted on the January 1978 examination report.  The Veteran was referred for a work-up for questionable hypertension.  Examination three days later by a private physician revealed blood pressure readings of 126/80, 120/80, and 120/80.  The previous readings of 176/110, 136/100, and 150/100 were crossed out on the report of examination for enlistment, and were replaced by the new readings of 126/80, 120/80, and 120/80.  Based on the new blood pressure readings, the Veteran was found to be qualified for enlistment.  He was discharged from the Army Reserve on April 10, 1978, and was enlisted into the Regular Army on April 11, 1978. 

Service personnel records show that in April 1978, during the Veteran's first week of physical training for Basic Training, he stated that he could not do any more physical training because his chest hurt.  The Veteran was told that those pains were normal after the first day of Basic Training physical training, but was advised to go to sick call if he thought it was necessary.  Those records also show that during the first two weeks of basic training, the Veteran was on profile for at least eight days during which he participated in no training.  In May 1978, it was noted that the Veteran had not done any training since his arrival and had been on sick call and profile constantly.

Service treatment records show that in April 1978, approximately two weeks after entrance into active duty, the Veteran presented to sick call with complaints of "hyperthyroidism," reporting that he was previously on medications and had been told by his physician that he should not enlist in the military.  He also reported that he had a heart problem.  Blood pressure readings at that time were 180/100 and 180/80 on recheck.  He was referred for a chest x-ray and EKG, which revealed sinus bradycardia, early repolarization, and increased QRS voltage in the precordial leads.  This was determined to be suggestive but not diagnostic of left ventricular hypertrophy.  His blood pressure at the time of the EKG examination was 180/90.  The impression was hypertension and questionable left ventricular enlargement.  The Veteran also was referred for a thyroid profile in April 1978 during which he reported receiving prior "thyroid" treatment the year before in Chicago and being on Valium.  Thyroid testing was normal. 

Thereafter, service treatment records dated in May 1978 show complaints of chest pain with exercise and a heart murmur, and blood pressure readings ranging from 114/72 to 180/100.  The Veteran also subsequently denied a history of cardiac disease and reported that he wanted out of the military.  He did not undergo medical examination at the time of his discharge from service in May 1978.

Post-service VA medical records show that in September 1978, the Veteran was hospitalized for complaints of headaches and indigestion.  His blood pressure reading at that time was 190/112, and hypertension was diagnosed.  Upon hospital admission, the Veteran reported that hypertension was diagnosed one year prior to admission and that his sister, who was noted to be in her thirties, also suffered from hypertension and heart disease.  After admission, the Veteran's blood pressure came down on diuretics alone and was thought to be essential.  The October 1978 VA hospital summary notes that one year prior to admission, the Veteran was hospitalized in Chicago for hypertension, which was controlled by Valium only. 

VA medical records thereafter show treatment for hypertension and bradycardia as early as May 1982.  At that time, the Veteran reported that he was on blood pressure medications but had been out of medication for two months and that he seldom had headaches.  The Veteran continued to seek periodic VA treatment for blood pressure medication refills in the late 1980s and early 1990s.  Thereafter, in the early 1990s, he began receiving private treatment for hypertension and has continued to receive private and VA treatment for his condition through the present.

In support of a September 1999 application for VA pension benefits, the Veteran reported a history of treatment for high blood pressure dating back to 1975.  Despite that report, and the other evidence indicating treatment for hypertension prior to service, including the September 1978 report of a diagnosis of hypertension sometime around September 1977, the Veteran has subsequently denied that he had hypertension prior to service.  

On VA examination in November 1999, the examiner diagnosed hypertension but did not comment as to the approximate date of onset.  Thereafter, VA examiners concluded in July 2002, February 2006, and October 2006, that the Veteran's hypertension had manifested prior to his entry into active service.  In so concluding, it was determined that at the time of the Veteran's entry into service, he likely had undiagnosed labile hypertension which subsequently became fixed.  That determination was based on data which showed that he had elevated blood pressure readings at the time of his initial examination for entry into service, in addition to the electrocardiographic changes (early repolarization and increased precordial QRS voltage) present on EKG, which were determined to be consistent with a diagnosis of hypertension.  Additionally, his hypertension was confirmed within one month of his entry into service, rendering, in the examiners' opinion, a much greater than 50 percent likelihood that his hypertension existed prior to his entry into service.  Further, the July 2002 and February 2006 opinions found that there was nothing in the records to suggest that the Veteran's hypertension was aggravated by or advanced beyond the normal progression in service. 

In support of his claim, the Veteran has submitted an August 2008 private medical opinion indicating that there is well under 50 percent probability that the Veteran had hypertension on entrance into service and that it is far more likely that the Veteran's hypertension was first recognized in service with the stress of basic training.  The private physician noted that the Veteran seems to have a significant element of labile or "white coat" hypertension, which would have exaggerated his normal blood pressure.  The examiner also found that the Veteran's hypertension likely did not preexist his military service because of a lack of family history of hypertension.  However, that physician did not indicate a review of the Veteran's claims file and the Board observes that a number of assertions by the physician are incorrect and/or directly contradicted by other evidence of record.  For example, the physician incorrectly stated the length of time the Veteran was in active service, the reason for the Veteran's separation from service, that the Veteran was hospitalized for two weeks during active service, and that the Veteran's sister was not diagnosed with hypertension until her fifties. 

An additional VA medical opinion was sought and in an April 2010 VA examination report and an August 2010 addendum, a VA examiner opined that, while there is evidence that the Veteran's hypertension preexisted service, a conclusion that there is clear and unmistakable evidence of preexisting hypertension would be speculative.  The examiner noted that it is not unusual for hypertension to go undiscovered for a period of time if there are no symptoms, and found that the electrocardiogram showing high voltage consistent with left ventricular hypertrophy early in the Veteran's military career would be consistent with having hypertension for a period of time.  The examiner also noted that there was no record of initiation of antihypertensive medication during the Veteran's military service.  However, the examiner found that the Veteran's blood pressure readings noted in service were higher when he was being examined and were consistent with a "white coat" response.  The examiner concluded that since hypertension was noted prior to basic training, it is unlikely that the stress of basic training caused his hypertension.  However, the VA examiner found that it was as likely as not that military service aggravated the hypertension beyond the natural progress expected by five percent.  In August 2011, a different VA examiner also provided an opinion, based on a stated review of the claims file, that it was as likely as not that the Veteran's hypertension was aggravated by service by five percent.

In light of the conflicting medical evidence, in February 2012, the Board requested a Veterans Health Administration (VHA) opinion from a specialist in internal medicine regarding whether the Veteran's hypertension preexisted service and was aggravated therein, or was otherwise related to his active service.  Specifically, the Board asked the examiner whether there was clear and unmistakable evidence that the Veteran's hypertension preexisted service.  If so, the examiner was asked to assess the probability that the Veteran's preexisting hypertension increased in severity during service and, if an increase was found, to discuss whether any increase was due to the natural progress of the disease or represented a permanent increase in disability beyond the natural progression of the disease.  The Board also requested that, if an increase in severity was found, the examiner address whether there was clear and unmistakable evidence that the Veteran's hypertension was not increased in severity beyond the natural progress of the disease.  Finally, the Board requested that the examiner address the probability that the Veteran's current hypertension was caused or aggravated by any other aspect of the Veteran's active service.

In March 2012, an opinion was received from a VA physician specializing in internal medicine, who determined that it could not be confirmed that the Veteran did not have hypertension prior to service.  The VHA examiner indicated that it is less likely than not that any preexisting hypertension increased in severity during the short period of active service.  Additionally, the examiner found that due to the short period of service, if any increase in severity was found, it would be due to the natural progress of the disease and not beyond.  Finally, the VHA examiner opined that it is less likely as not that the Veteran's hypertension was aggravated by his short period of service.

Although there is evidence on file that the Veteran had elevated blood pressure readings prior to service entrance, because his January 1978 enlistment physical examination does not contain a finding of hypertension, hypertension was not "noted," as defined by 38 U.S.C.A. 1111, at entry for either period of service.  Consequently, the presumption of soundness on service entrance is applicable.  Under 38 U.S.C.A. § 1111, the presumption of soundness may be rebutted by clear and unmistakable evidence that an injury or disease existed prior to service, and that it was not aggravated thereby.  VAOPGCPREC 3-2003; 69 Fed. Reg. 25178 (2004); Horn, 25 Vet. App. at 234.  

Although there is a significant amount of medical evidence, including VA opinions in July 2002 and February 2006, indicating that the Veteran's hypertension preexisted service and was not aggravated thereby, there is also medical evidence which did not clearly find that the Veteran's hypertension preexisted service entrance and that it was not aggravated by service.  The VA examiner who initially provided an opinion weighing against the claim in February 2006, concluded in April 2010 that while there was evidence that the Veteran had hypertension prior to service, it would be speculative to conclude that there is clear and unmistakable evidence of preexisting hypertension.  According to an August 2008 private physician's statement, there was well under a 50 percent probability that the Veteran had hypertension on entry into service, and that it was far more likely that the hypertension was first recognized in service with the stress of basic training.  VA examiners in August 2010 and August 2011 found it likely as not that military service aggravated the Veteran's hypertension beyond normal progress by five percent.  

Additionally, the VHA examiner in March 2012 provided the less than definitive conclusion that "it could not be confirmed that the Veteran did not have hypertension prior to enlistment."  This examiner also found it less likely than not that any preexisting hypertension increased in severity during the short period of active service; however, this is not the correct standard of proof for a case in which there must be clear and unmistakable evidence shown to rebut the presumption of soundness.  Consequently, the Board concludes that the evidence does not meet the "onerous" clear-and-unmistakable-evidence standard.  That is, on reassessment of the evidence, the Board finds that it is a debatable matter as to whether the Veteran had hypertension that pre-existed his period of active service.  See Cotant, 17 Vet. App. at 131; Vanerson, 12 Vet. App. at 258.  Accordingly, the Board concludes that the presumption of sound condition is not rebutted in this case. 

Thus, the Board must now address the question of whether the Veteran's hypertension was incurred during active military duty.  The first clinical documentation of hypertension was in service later in April 1978.  Hypertension was also diagnosed in September 1978, four months after service separation.  There is subsequent VA and private post-service evidence of hypertension.   The Board must therefore conclude that hypertension began in service and that the evidence warrants the award of service connection for hypertension.  See, e.g., Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 1306).

The Board notes a July 2013 request from the Veteran's attorney for interrogatories for the VA physician who provided the VHA opinion in March 2012.  Based on the decision above, there does not appear to be any need for interrogatories as the benefit is being granted in full and there is no prejudice to the Veteran.  However, the Board would point out that it finds no basis for permitting interrogatories of a medical specialist.  There is no VA regulatory authority for interrogatories, and it is stressed that the benefits system is non-adversarial in nature.  The Board requested the VHA opinion pursuant to 38 C.F.R. § 20.901 (2013) after determining that such opinion was necessary to allow for equitable disposition of the appeal.  Pursuant to 38 C.F.R. § 20.903, the Veteran was afforded 60 days to submit evidence and/or argument in response.  There is no provision for interrogatories to the specialist.  See Gambill v. Shinseki, 576 F.3d 1307, 1313-24 (Fed. Cir. 2009) (Bryson, J., concurring) (due process does not require that veterans' disability compensation claimants must be permitted to use interrogatories or other forms of confrontation to challenge medical expert opinion evidence).


ORDER

Service connection for hypertension is granted.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


